Citation Nr: 1726194	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2012, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded those parts of the Board's December 2012 decision that denied entitlement to service connection for prostate cancer and erectile dysfunction, and entitlement to SMC, for compliance with the instructions in the joint motion. 

In February 2014, the Board again denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In a December 2014 Memorandum Decision, the Court vacated the Board's February 2014 decision and remanded the claims for readjudication consistent with the decision.

In August 2015, the Board again denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In a February 2017 Memorandum Decision, the Court vacated the Board's August 2015 decision and remanded the claims for readjudication consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for prostate cancer is warranted as a result of his purported exposure to Agent Orange.  The Veteran, an aircraft mechanic on board the U.S.S. Bennington, contends that he was exposed to Agent Orange while flying combat missions and describes seeing Agent Orange being sprayed on at least one occasion and flying low over the coastline and jungle of Vietnam and through the mist left behind during Operation Ranch Hand. The Veteran also asserts that he was exposed to Agent Orange in the form of contaminated aircraft, to include their air ducts, which he was responsible for cleaning.

Regarding his contention that he flew combat missions over the coastline and jungle of Vietnam, the Veteran is not in receipt of any medal indicating that he engaged in combat with the enemy.  Likewise, the other evidence of record does not specifically corroborate his reports of engaging in combat missions. 

In a May 2017 revised motion, the Veteran requested that the Board remand these matters to assist the Veteran in corroborating his assertion that he flew several combat missions over the coastline and jungle of Vietnam.  Specifically, he requested that the AOJ request copies of the Veteran's military pay records from July 1965 through September 1965 from the Defense Finance and Accounting Service (DFAS) to determine whether the Veteran was entitled to hazardous duty or hostile fire pay during that period.  In light of the Veteran's motion and the points raised in the February 2017 Memorandum Decision, the Board agrees that remand is warranted to assist the Veteran in this regard.

As the Veteran has claimed that erectile dysfunction is secondary to prostate cancer and an award of SMC for loss of use of creative organ would require that service connection for erectile dysfunction be granted, those claims are inextricably intertwined with the prostate cancer claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board will defer adjudication of the erectile dysfunction and SMC claims until development on the prostate cancer claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact DFAS and request copies of the Veteran's military pay records from June 1965 through September 1965.  In addition, request that DFAS review any such records and determine if the Veteran was entitled to hazardous duty or hostile fire pay during that time period.  If those records are unavailable, notify the Veteran and his representative of the unavailability of those records in accordance with 38 C.F.R. § 3.159(e).

2.  Readjudicate the Veteran's claims, to include consideration, as indicated by the parties to the Joint Motion, of the possibility that the Veteran was exposed to herbicide agents when he flew low-flying aircraft over the jungles and coastline of Vietnam, reportedly through chemical mist left behind by UC-123 aircraft.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

